Case 1:17-cv-02741-JLK-MEH Document 89 Filed 01/04/19 USDC Colorado Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:17-cv-02741-MSK-NYW

  MYRNA HARRIS

  individually and on behalf of others
  similarly situated,

  Plaintiffs,

  v.

  DAVITA HEALTHCARE PARTNERS, INC. AND
  TOTAL RENAL CARE INC.

  Defendants.



         PLAINTIFFS’ MOTION TO EXTEND DISCOVERY DEADLINE 30 DAYS TO
              COMPLETE PLAINTIFFS’ DEPOSITIONS OF DEFENDANTS



       On December 31, 2018 the parties conferred and submitted a Joint Status Report to

  the Court as to the status of the outstanding discovery issues discussed with the Court

  on December 18, 2018. In the Joint Status Report, the parties indicate that there are

  several witnesses Plaintiffs requested to depose; however, their depositions cannot be

  completed before the discovery cut-off date, January 14, 2019.

       This Motion is Plaintiffs’ first request to extend the discovery deadline and is limited

  in scope to only the depositions set forth herein. Plaintiffs are requesting a 30-day

  extension for these deponents who are all located in the State of Colorado.

       In support of the Motion to Extend Discovery Deadline 30 Days, Plaintiffs state as


                                                 1
Case 1:17-cv-02741-JLK-MEH Document 89 Filed 01/04/19 USDC Colorado Page 2 of 6




  follows:

         1. The discovery cut-off date is January 14, 2019. [ECF No. 63].

         2. Depositions in the Cope and Harris cases are scheduled from January 7,

             2019 – January 14, 2019. Some of these days are double tracked, with the

             busiest day having four scheduled depositions.

         3. Plaintiffs conferred with Defendants on December 31, 2018 and again on

             January 2, 2019 through January 4, 2109 and Defendants do not object to

             Plaintiffs taking the depositions set forth in this Motion beyond the

             discovery cut-off date (January 14, 2019); however, Defendants disagree

             with a 30-day extension.

         4. To date, Defendants have not provided dates for the depositions set forth

             below.

         5. Out of an abundance of caution, Plaintiffs file the instant Motion to permit a

             limited extension of the discovery deadline to accomplish Plaintiff’s

             depositions of Defendants’ witnesses.

         6. Plaintiffs’ counsel is no longer available to attend the January 10, 2019

             deposition of the 30(b)(6) Deponent. There are no available dates for

             Plaintiffs to conduct this deposition before the discovery cut-off date because

             the deposition schedule is booked from January 7, 2019 to January 14, 2019

             with some depositions double-tracked. Defendants and Plaintiffs are still

             conferring on an alternative date beyond the close of discovery. This

             deposition will take place in Colorado. As such, Plaintiffs request a 30-day


                                               2
Case 1:17-cv-02741-JLK-MEH Document 89 Filed 01/04/19 USDC Colorado Page 3 of 6




           extension, up to and including February 13, 2019, to schedule and conduct

           the 30(b)(6) deposition.

        7. Defendants will produce Jim Winders for his deposition as it relates to the

           clinics worked at by Plaintiffs in the Harris case and during the relevant time

           periods of the law suit. Defendants and Plaintiffs reached an agreement on

           the scope of testimony during conferral on December 31, 2018. However, the

           parties are still working on finding a deposition date for Mr. Winder’s

           deposition beyond the close of discovery. As such, Plaintiffs request a 30-day

           extension, up to and including February 13, 2019, to schedule and conduct

           Mr. Winders’ deposition.

        8. Additionally, Plaintiffs have subpoenaed former employees Jerre Marchant

           and Donna Stephenson. Defendants have agreed that should these parties

           contact Plaintiffs with alternative deposition dates and/or fail to appear on the

           date set forth on the subpoena, the discovery deadline may be extended so

           that Plaintiffs may have an opportunity to depose these witnesses. These

           depositions will occur in Colorado. As such, Plaintiffs request a 30-day

           extension, up to and including February 13, 2019, to schedule, subpoena,

           serve, and conduct Ms. Marchant and/or Ms. Stephenson’s depositions.

        9. Finally, Plaintiffs are still not in receipt of complete discovery including, but not

           limited to: Defendants’ production of budget information as well as all

           communication to and from Plaintiffs regarding the hours they worked, the

           hours they were scheduled, changes to their schedule or hours, requests for


                                               3
Case 1:17-cv-02741-JLK-MEH Document 89 Filed 01/04/19 USDC Colorado Page 4 of 6




            changes in time and/or communication demonstrating work off the clock.

            During conferral, Defendants indicated this would be produced on or before

            January 14, 2019. To the extent that Plaintiffs need to re-depose Defendants’

            witnesses who were deposed prior January 14, 2019 regarding this discovery

            which has not yet been produced by Defendants, Plaintiffs request a 30-day

            extension, up to and including February 13, 2019, to do the same.


        Plaintiffs respectfully request this Court extend the discovery deadline 30 days,

  up to and including February 13, 2019, for depositions to be completed in this case for

  the reasons set forth above.

  DATED this 4th day of January, 2019.

                                           Respectfully submitted,


                                           s/ Colleen T. Calandra
                                           Colleen T. Calandra
                                           Rebekah Stern

                                           RAMOS LAW
                                           3000 Youngfield Street, Suite 200
                                           Wheat Ridge, CO 80215
                                           Phone Number: (303) 733-6353
                                           Colleen@ramoslaw.com
                                           Rebekah@ramoslaw.com




                                             4
Case 1:17-cv-02741-JLK-MEH Document 89 Filed 01/04/19 USDC Colorado Page 5 of 6




                                            s/ Ronald L. Wilcox
                                            Ronald L. Wilcox
                                            Wilcox Law Firm, LLC
                                            383 Corona Street, #401
                                            Denver, CO 80218
                                            Phone Number: (303) 594-6720
                                            Ron@wilcox.legal

                                            ATTORNEYS FOR PLAINTIFFS

                                CERTIFICATE OF SERVICE

  I hereby certify that on January 4, 2019, I electronically filed and served the foregoing
  Notice of Entry of Appearance via the CM/ECF system which will send notification of
  such filing to all counsel of record.

  Veronica von Grabow
  Veronica von Grabow
  Melisa H. Panagakos
  JACKSON LEWIS P.C.
  950 17th Street, Suite 2600
  Denver, CO 80202
  Veronica.vonGrabow@jacksonlewis.com
  Melisa.Panagakos@jacksonlewis.com

  Stephanie Adler-Paindiris
  Amanda A. Simpson
  JACKSON LEWIS P.C.
  390 N. Orange Avenue, Suite 1285
  Orlando, FL 32801
  Stephanie.Adler-Paindiris@jacksonlewis.com
  Amanda.Simpson@jacksonlewis.com

  Dorothy D. McDermott
  Drew C. Ambrose
  JACKSON LEWIS, P.C.
  10 West Market Street, Suite 2400
  Indianapolis, IN 46204
  Dorothy.McDermott@jacksonlewis.com
  Drew.Ambrose@jacksonlewis.com

  David Nenni
  JACKSON LEWIS, P.C.
  PNC Center, 26th Floor

                                               5
Case 1:17-cv-02741-JLK-MEH Document 89 Filed 01/04/19 USDC Colorado Page 6 of 6




  201 E. Fifth Street
  Cincinnati, OH 45202
  David.Nenni@jacksonlewis.com

  Eric R. Magnus
  JACKSON LEWIS P.C.
  1155 Peachtree Street N.E., Suite 1000
  Atlanta, GA 30309
  MagnusE@jacksonlewis.com

  ATTORNEYS FOR DEFENDANTS

                                                /s/ Colleen Calandra
                                                Colleen Calandra




                                           6
